USCA4 Appeal: 21-4007      Doc: 19         Filed: 10/14/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4007


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JERMARISE DEJUANN BOLDEN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00200-WO-1)


        Submitted: January 28, 2022                                   Decided: October 14, 2022


        Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: J. Scott Coalter, COALTER LAW P.L.L.C., Greensboro, North Carolina, for
        Appellant. Sandra J. Hairston, Acting United States Attorney, Joanna G. McFadden,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4007      Doc: 19         Filed: 10/14/2022     Pg: 2 of 5




        PER CURIAM:

               Jermarise Dejuann Bolden pled guilty to possession of firearms by a convicted

        felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court calculated

        Bolden’s advisory sentencing range under the U.S. Sentencing Guidelines Manual (2016)

        at 63 to 78 months’ imprisonment and, after imposing an upward variance, sentenced

        Bolden to 96 months’ imprisonment. 1 Bolden challenges the substantive reasonableness

        of this sentence on appeal. We affirm.

               “We review the reasonableness of a [criminal] sentence under 18 U.S.C. § 3553(a)

        using an abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just

        outside, or significantly outside the Guidelines range.’” United States v. Nance, 957 F.3d

        204, 212 (4th Cir.) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)), cert. denied,

        141 S. Ct. 687 (2020).       Although an above-Guidelines-range sentence carries no

        presumption of reasonableness on appeal, “a sentence outside the Guidelines carries no

        presumption of unreasonableness.” Irizarry v. United States, 553 U.S. 708, 714 (2008).

               In reviewing the substantive reasonableness of a variant sentence, 2 “we consider

        whether the sentencing court acted reasonably both with respect to its decision to impose

        such a sentence and with respect to the extent of the divergence from the sentencing range.”




               1
                The district court previously sentenced Bolden to 102 months’ imprisonment for
        this conviction. Bolden appealed, and we vacated that sentence and remanded for
        resentencing. United States v. Bolden, 964 F.3d 283, 286, 288-89 (4th Cir. 2020).
               2
                We have confirmed after review of the record that the sentence is procedurally
        reasonable. See United States v. Provance, 944 F.3d 213, 215, 218 (4th Cir. 2019).

                                                     2
USCA4 Appeal: 21-4007       Doc: 19         Filed: 10/14/2022      Pg: 3 of 5




        United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks

        omitted). When a district court decides that a sentence outside the Guidelines range is

        appropriate, “it must consider the extent of the deviation and ensure that the justification is

        sufficiently compelling to support the degree of the variance.” United States v. Zuk,

        874 F.3d 398, 409 (4th Cir. 2017) (internal quotation marks omitted). Extraordinary

        circumstances, however, are not necessary to justify a deviation from the Guidelines range.

        United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017). “[E]ven though we might

        reasonably conclude that a different sentence is appropriate, that conclusion, standing

        alone, is an insufficient basis to vacate the district court’s chosen sentence.” Zuk, 874 F.3d

        at 409 (cleaned up). Rather, “we give due deference to the district court’s decision that the

        § 3553(a) factors, on a whole, justify the extent of the variance.” Id. (internal quotation

        marks omitted).

               Bolden argues that his sentence is substantively unreasonable and more severe than

        necessary because the district court failed to adequately consider his mental health

        condition at the time of his offense conduct, a condition he contends merits a

        within-Guidelines-range sentence. Although the district court sentenced Bolden to a prison

        term 18 months above the top of the advisory Guidelines range, we conclude the imposition

        of this term does not amount to an abuse of discretion under the circumstances. The district

        court properly considered and explained its decision pursuant to relevant 18 U.S.C.

        § 3553(a) factors. The court explicitly considered the record evidence and argument

        regarding the existence of, and any mitigating value to be afforded to, Bolden’s mental

        health conditions, determined that it could not find those conditions alone were the cause

                                                      3
USCA4 Appeal: 21-4007      Doc: 19          Filed: 10/14/2022     Pg: 4 of 5




        of his offense conduct, considered those conditions as part of its weighing of the § 3553(a)

        factors, and reasonably concluded that a term within the Guidelines range or a downward

        variance to a term below that range were not warranted.

               Further, as the district court explained, Bolden’s offense conduct was

        extraordinarily serious, see 18 U.S.C. § 3553(a)(1). The conduct went beyond mere

        prohibited possession of a firearm and included his shooting at the walls of a residence and

        pointing a firearm at two women after he had incurred a host of firearm-related convictions

        in his criminal record. The court recognized the need for the prison sentence to reflect the

        serious nature of Bolden’s conduct, to promote respect for the law, to provide just

        punishment, to afford adequate deterrence to criminal conduct, and to protect the public,

        id. § 3553(a)(2)(A)-(C), given that Bolden engaged in his offense conduct after incurring

        a lengthy criminal record and did not appear to have been deterred by shorter incarceration

        terms imposed for his prior convictions and given his confirmed behavioral pattern of

        failing to conform his conduct to applicable rules. Given these aggravating circumstances,

        the district court acted reasonably in concluding that the § 3553(a) factors justified the

        imposition of the 96-month upward variance sentence in this case.             Affording due

        deference to the district court’s reasoned and reasonable decision that the § 3553(a) factors,

        on the whole, justify the 96-month prison term, see United States v. Diosdado-Star,

        630 F.3d 359, 362, 366-67 (4th Cir. 2011) (affirming variance sentence six years greater

        than Guidelines range because sentence was based on district court’s examination of

        relevant § 3553(a) factors), we find no abuse of discretion in the imposition of the sentence

        and thus affirm the amended criminal judgment.

                                                      4
USCA4 Appeal: 21-4007         Doc: 19    Filed: 10/14/2022   Pg: 5 of 5




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  5